Citation Nr: 0504519	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  04-03 614	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for a lung disorder.




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel





INTRODUCTION

The veteran served an initial period of active duty from July 
25, 1977 to December 2, 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

A chronic lung disorder is not shown to have been present in 
service, or for many years thereafter; any current lung 
disability is not attributable to the veteran's military 
service.


CONCLUSION OF LAW

The veteran does not have a lung disorder that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from July 25, 1977 to 
December 2, 1977.  He originally submitted a claim for 
entitlement to service connection for a lung disorder in 
January 2003.  

The RO wrote to the veteran in March 2003 and informed him of 
the evidence necessary to substantiate his claim.  He was 
also informed of what he needed to do to assist in the 
development of his claim and what the RO would do to assist 
him.  

Service medical records were associated with the claims file 
for the period from June 1977 to February 1978.  The veteran 
was treated for a cough and difficulty breathing in October 
1977, at which time an assessment of bronchopneumonia was 
made.  At a follow-up appointment two days later a chest x-
ray revealed that the veteran's lungs were clear and that his 
pneumonia was resolving.  A triennial examination conducted 
in February 1978, following the veteran's release from his 
initial period of active duty, was negative for any lung 
disorder.  

Post-service records include laboratory reports from Wishard 
Memorial Hospital, which show that a chest x-ray was taken in 
August 1979.  The x-ray film was found to be "negative" for 
disease.  In August 1991, the veteran had abnormal blood 
gases and an x-ray revealed atelectasis.  No diagnosis was 
provided.  

VA treatment reports show that, in February 2002, the veteran 
reported having a cigarette habit of 1/2 pack per day.  The 
only chronic medical problems noted were hypertension and 
diabetes mellitus.  Nevertheless, in October 2002 the veteran 
was seen for a productive cough and chest discomfort.  The 
assessment was an upper respiratory infection.  The veteran 
reported that the last time he had experienced such symptoms 
he was diagnosed with pneumonia.  In February 2003, the 
reports from Wishard Memorial Hospital document treatment for 
acute bronchitis.  

The veteran was afforded a VA examination in April 2003.  The 
veteran gave a history of being diagnosed in 1978 with a lung 
condition.  He also said that he had some pleuritic chest 
pain in 1982 for which he was hospitalized in Chicago.  He 
reported that a physician at the Chicago hospital told him 
that his lung condition was progressive-that it would 
progress with time.  He said that he had been seen at clinics 
and hospitals since that time, and that he had been treated 
for bronchitis and pneumonia.  The examiner said that the 
veteran had a possible lung condition with the exact 
diagnosis unknown.  He opined that the veteran's condition 
did not seem to be service connected based on the veteran's 
history.  He noted the veteran's history of tobacco use and 
reported that the veteran's lung condition was most likely 
related to his tobacco use.  

In a May 2003 VA report, it was noted that results of 
spirometry were at the low end of the normal range.  The 
veteran's diffusing capacity was mildly to moderately 
reduced.  

II.  Analysis

The law provides that service connection may be granted for 
disorder resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disorder, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disorder and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the veteran claims that he has a lung disorder 
which is related to military service.  The veteran's SMRs 
reflect treatment for a lung infection which appeared to have 
resolved after a few days.  A lung disorder was not listed as 
a health problem on the 1978 examination report.  

The first post-service medical evidence of a possible lung 
problem was in the laboratory reports from Wishard Memorial 
Hospital that showed abnormal blood gases and atelectasis in 
August 1991.  The veteran was also treated at Wishard 
Memorial Hospital for bronchitis in February 2003.  The only 
other evidence of record which is consistent with treatment 
of a respiratory disorder was the October 2002 record and the 
pulmonary function tests accomplished at VA in May 2003.  At 
that time the veteran had mildly to moderately reduced 
diffusing capacity.  The veteran informed the VA examiner at 
his examination in April 2003 that he was treated by various 
hospitals and clinics over the years.  However, the veteran 
provided only a vague medical history.  The RO wrote to the 
veteran and requested that he provide specific information on 
treatment for his lung disorder.  The veteran did not 
identify sources of treatment and he did not ask VA to obtain 
any records on his behalf.  

The VA examiner said that the veteran likely had a lung 
condition that was not otherwise specified.  The examiner 
opined that any current disorder was most likely the result 
of the veteran's use of tobacco; the examiner felt that the 
veteran's lung condition did not seem to be service 
connected.  

The Board finds that the evidence does not support a finding 
that any current lung disorder is connected to the veteran's 
period of military service.  In short, there is no objective 
evidence of record that relates the veteran's current lung 
condition to his military service.  The lung infection 
treated while the veteran was in service appears to have 
resolved by the time the veteran was examined in 1978.  In 
fact, the VA examiner who reviewed the veteran's case in 
April 2003 determined that the likely cause of the current 
condition was smoking.  Such an opinion implies that there 
was not a chronic problem that began with the infection in 
service.  This medical opinion is corroborated by the medical 
evidence of record, which does not show a lung problem when 
the veteran was examined in 1978 or when an x-ray was taken 
in 1979.  Even when the veteran was seen for bronchitis in 
February 2003, it was felt that this illness was of the 
"acute" variety.  Moreover, the April 2003 examiner's 
opinion that the condition did not seem to be service 
connected but most likely was due to tobacco use stands 
uncontradicted by other medical evidence.  Consequently, 
whatever the nature of the lung condition suggested by the 
April 2003 VA examination and the May 2003 pulmonary function 
tests, it is not traceable to the veteran's period of 
military service, including the episode of bronchopneumonia 
for which he was treated in October 1977.  The Board finds 
that the preponderance of the evidence is against the claim.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a lung disorder.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The veteran submitted his claim for service connection for a 
lung disorder in January 2003.  The RO requested the 
veteran's service medical records in March 2003.  The RO 
wrote to the veteran in March 2003 and informed him of the 
evidence/information required to substantiate his claim.  He 
was informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had a current disorder and to identify 
current sources of evidence/information that he wanted the RO 
to obtain.  

The RO notified the veteran that he would be afforded a VA 
examination in April 2003.  

The veteran provided copies of medical reports from Wishard 
Memorial Hospital in August 2003.   

The RO wrote to the veteran again in February 2004 and 
informed him that additional medical information was needed.  
He was requested to submit records release forms and the 
names and dates of service for any medical facility where he 
received treatment.  The veteran provided no other evidence 
for consideration.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim and of whose burden 
it was to produce such evidence.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  The veteran provided 
private treatment records.  VA outpatient treatment records 
were also obtained.  The veteran was afforded a VA 
examination.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004).


ORDER

Entitlement to service connection for a lung disorder is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


